Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 3, 2019                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159498(74)                                                                                            Stephen J. Markman
  159499                                                                                                     Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  In re VERNON EUGENE PROCTOR, M.D.                                                                                     Justices
  ________________________________________

  BUREAU OF HEALTH CARE SERVICES,
           Petitioner-Appellee,
                                                                     SC: 159498
  v                                                                  COA: 342029
                                                                     LARA Bureau of Professional
                                                                       Licensing: 15-041398
  VERNON EUGENE PROCTOR, M.D.,
             Respondent-Appellant.
  _________________________________________

  BUREAU OF HEALTH CARE SERVICES,
           Petitioner-Appellee,
                                                                     SC: 159499
  v                                                                  COA: 342676
                                                                     Bd of Medicine: 15-041397
  VERNON EUGENE PROCTOR, M.D.,
             Respondent-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of respondent-appellant to exceed the page
  limitation for his application for leave to appeal is GRANTED. The 83-page application
  submitted on April 25, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 3, 2019

                                                                               Clerk